DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/11/2020 and 08/04/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 05/11/2020 are accepted by the examiner.
Priority
 The application is filed on 05/11/2020 and has priority of provisional application 
62/981,348 filed on 02/25/2020.

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visweswariah et al. (US 20210203157 A1, hereinafter, Visweswariah).
 	Regarding claim 1, Visweswariah discloses a method for training a machine learning model, the method comprising: segmenting, by a processor, a dataset from a database into one or more datasets based on time period windows (Paragraph 0004: training a first set of failure prediction models using a deep neural network,,,, selecting at least one failure prediction model of the first set of failure prediction models based on the comparison of the confusion matrixes, the positive prediction values, and the lead time windows to create a first selected failure prediction model); 
 	assigning, by the processor, one or more weighted values to the one or more datasets according to the time period windows of the one or more datasets (Paragraph 0138: extracted features from the historical sensor data, scoped anomaly time series from the historical sensor data and event data, scoped weighted sensor timeseries from the historical sensor data);  
 	[generating, by the processor, a training dataset from the one or more datasets according to the one or more weighted values] (Paragraphs 0007, 0010: extracting patterns of events based on the feature matrix, the training the first set of failure prediction models using a deep neural network being further is based on the patterns of events); and 
 	training, by the processor, the machine learning model using the training dataset (Paragraphs0011, 0017, 0018: training the at least one machine learning model may comprise training at least one failure prediction model to indicate the first set of the one or more number of renewable energy assets that may potentially fail and training a health prediction model).  
 	It is noted that Visweswariah does not explicitly states but does teaches the imitations “generating, by the processor, a training dataset from the one or more datasets according to the one or more weighted values” as claimed (Paragraphs 0282, 0295, 0194: the model training module 512 may generate different health models using different amounts of historical sensor data (e.g., historical sensor data generated over different time periods) and with different lead lookahead time).  
 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Visweswariah for the advantage of generating a first failure prediction a failure and generate a list of assets that are operating within a healthy threshold, comparing the first failure prediction to a trigger criteria, generating and transmitting a first alert if comparing the first failure prediction to the trigger criteria indicates a failure prediction, and updating a list of assets to perform surveillance if within a healthy threshold (Visweswariah, Abstract).
 	Regarding claim 2, Visweswariah discloses the 15thetheddmethod according to claim 1, wherein the machine learning model comprises a solid-state drive (SSD) failure prediction model (Paragraph 0004: generate a first failure prediction a failure of at least one component of the one or more components, comparing the first failure prediction to a trigger criteria, and generating and transmitting a first alert based on the comparison of the failure prediction to the trigger criteria, the alert indicating the at least one component of the one or more components and information regarding the failure prediction.).  
 	Regarding claim 3, Visweswariah discloses the method according to claim 1, wherein a most recent dataset from the one or more datasets is assigned a first weighted value and a least recent dataset from 20the one or more datasets is assigned a second weighted value, wherein the first weighted value is greater than the second weighted value (Paragraphs 0247, 0284: the component failure prediction system 104 may utilize factor analysis to identify the importance of features within sensor data. The component failure prediction system 104 may also utilize one or more weighting vectors to highlight a portion or subset of sensor data that has a significant impact on the failure).  
 	Regarding claim 4, Visweswariah discloses the method according to claim 3, wherein the one or more weighted values decrease by a set amount from the first weighted value to the second weighted value (Paragraphs 0089, 0138: component failure prediction system 104 may utilize factor analysis to identify the importance of features within sensor data. The component failure prediction system 104 may also utilize one or more weighting vectors to highlight a portion or subset of sensor data that has high impact on the failure).  
 	Regarding claim 5, Visweswariah discloses the method according to claim 1, the method further comprising identifying, by the processor, anomaly data in the dataset;  5retrieving, by the processor, the anomaly data in the dataset (Paragraph 0246: he component failure prediction system 104 may apply a multi-variate anomaly detection algorithm to sensors that are monitoring operating conditions of any number of renewable assets (e.g., wind turbines and or solar generators); and 
 	adding, by the processor, the anomaly data to the training dataset (Paragraphs 0088, 0284: istorical sensor data, extracted features from the historical sensor data, scoped anomaly time series from the historical sensor data and event data, scoped weighted sensor time series from the historical sensor data, and/or failure indications).  
 	Regarding claim 6, Visweswariah discloses the method according to claim 5, wherein the anomaly data comprises SSD failure data (Paragraph 0097: receive failure data, asset data (e.g., WT failure data & asset data), sensor data, and SCADA information (Paragraph 0097-0098:  Failure data may indicate failure of a component or combination of components).  
 	Regarding claim 7, Visweswariah discloses the method according to claim 5, wherein the anomaly data is identified using a rule based method (Paragraph 0210:  event code option check (e.g., non-recognizable event), timestamp availability check, and/or the like. The data extraction module 504 and/or the data preparation module 506 may also conduct cleaning based on defined business rules (e.g. discard event data without start timestamp, and/or the like).  
 	Regarding claim 8, Visweswariah discloses the method according to claim 5, wherein the anomaly data is identified 15using a cluster based method (Paragraph 0258: e SCADA system may enable control of any number of wind turbines in the wind farm (e.g., clusters of wind turbines, all wind turbines, or one wind turbine). The SCADA system may provide an overview of relevant parameters of each wind turbine including, for example, temperature, pitch angle, electrical parameters).  
 	Regarding claim 9, Visweswariah discloses the method according to claim 1, the method further comprising generating, by the processor, anomaly data; and adding, by the processor, the generated anomaly data to the training 20dataset (Paragraph 0284: scoped anomaly time series from the historical sensor data and event data, scoped weighted sensor time series from the historical sensor data, and/or failure indications. In some embodiments, the time-series data is a matrix where the start time the end time of the time-series include maximum lead time, minimum lead time, and per desired time horizon).  
	Regarding claim 10; Claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 9, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claims 1, 5, and 9 and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Examiner Notes 
6.	The Examiner notes that incorporating the combined limitations of claims 2, 5, 6, and 8 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 10 and 19 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ISIK et al. (US 20220100187 A1) discloses methods for providing an estimation of remaining useful life are described. In some examples, a method for providing an estimation of remaining useful life includes receiving a request to determine a remaining useful life of a managed device before maintenance using a trained machine learning model.
KOCBERBER et al. (US 20200104200 A1) discloses techniques for predicting disk drive failure using a machine learning model. The framework involves receiving disk drive sensor attributes as training data, preprocessing the training data to select a set of enhanced feature sequences, and using the enhanced feature sequences to train a machine learning model to predict disk drive failures from disk drive sensor monitoring data..
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498